Citation Nr: 1042831	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for cluster headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In February 2008 the Board remanded the case for further 
development.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Any currently diagnosed cluster headaches did not have their 
onset in service or within one year thereafter and have not been 
etiologically linked to the Veteran's service, or any incident 
therein.


CONCLUSION OF LAW

Cluster headaches were neither incurred in nor aggravated by 
active military service; and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.

In reviewing the Veteran's claim of entitlement to service 
connection for cluster headaches, the Board observes that, 
pursuant to the Board's February 2008 remand, the RO issued VCAA 
notice to the Veteran in a March 2008 letter which informed him 
of the evidence generally needed to support claims of entitlement 
to service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The March 
2008 letter also informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial awards 
of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the March 2008 letter was not sent 
prior to the initial unfavorable decision by the AOJ in January 
2004, the Veteran was given an opportunity to respond following 
this notice, and the claim was subsequently readjudicated in an 
August 2009 supplemental statement of the case, and therefore any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Board notes that the Veteran's 
service treatment records, VA medical treatment records and 
evaluations are of record, as well as private treatment records, 
a transcript of the Veteran's and his wife's testimony at his 
personal hearing and the Veteran's written contentions regarding 
the circumstances of his disability, and these records were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  Although the Veteran has identified outstanding 
records from a private physician, he has indicated, in written 
statements and during his personal hearing, that the physician 
had since retired and that his treatment records were 
unavailable.  Based on the foregoing, it is clear that further 
requests for these private treatment records would be futile.

The Board acknowledges that the Veteran has not had a VA 
examination to specifically address the etiology of his diagnosed 
cluster headaches.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in- service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board notes that VA notified the Veteran in 
a March 2007 letter that he would be scheduled for a VA 
examination in connection with his claim.  The letter 
specifically informed the Veteran that the examination was very 
important and that his claim could be denied or he could be paid 
less than he would be otherwise without it.  Evidence of record 
indicates that a VA examination was scheduled for the Veteran in 
May 2007, but he failed to appear for the scheduled examination 
without any explanation.  

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court 
noted that VA is required only to mail notice to the latest 
address of record in order for the presumption of regularity to 
attach.  According to VA regulation, notification for VA purposes 
is written notice sent to the claimant's last address of record.  
38 C.F.R. § 3.1(q)(2010).  If a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).    

Given the circumstances of this case, and the nature of the 
correspondence sent to the Veteran, the Board finds that VA's 
efforts are sufficient in light of Dusek.  As such, no further 
remand is necessary to reschedule a VA compensation examination 
for cluster headaches.  Mindenhall, supra.  As noted above, VA 
sent the Veteran a March 2007 letter at the last known address 
and the mail was not returned as undeliverable.  In fact, the 
address remains the Veteran's current address of record and 
subsequent correspondence and a supplemental statement of the 
case have been sent to the same address without being returned as 
undeliverable.  The Board acknowledges the Veteran's 
representative's request that he be rescheduled for a VA 
examination to address the etiology of his diagnosed cluster 
headaches.  However, the representative concedes that the Veteran 
failed to report to the earlier scheduled examination, and offers 
no explanation for such failure to report.  Therefore, the Board 
finds that VA has made sufficient effort to assist the Veteran in 
substantiating his claim to no avail.  As such, no further remand 
is necessary to reschedule the VA examination.  There is no 
further duty on the part of the VA to contact the Veteran or 
further delay the adjudication of his claim.

Consequently, there remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The Veteran and his representative contend that his currently 
diagnosed cluster headaches had their onset in service and/or are 
the result of an in-service injury sustained during a horseback 
riding accident.  

At the outset, the Board notes that the adjudication of this 
issue has been made significantly more difficult by the Veteran's 
failure to report for a VA examination.  If a Veteran desires 
help with his claim, he must cooperate with VA's efforts to 
assist him, to include reporting for scheduled examinations.  See 
38 U.S.C.A. §§ 5103A, 5107; also see Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("[t]he duty to assist is not always a one-
way street.").  When a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655 (2010).  Therefore, 
the Board is now compelled to adjudicate the Veteran's claim 
based on the existing record.  See 38 C.F.R. § 3.655.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
organic diseases of the nervous system).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  In 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although a Veteran is competent in certain situations to provide 
a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  The former is 
a legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

After considering the complete evidence of record, the Board 
concludes that the preponderance of the evidence is against 
finding that the Veteran's currently diagnosed cluster headaches 
had their onset in service, within one year of his discharge from 
service or are etiologically related to his service or any 
incident therein.  

Initially, the Board finds that this issue does not involve a 
simple diagnosis.  See Jandreau; see also Woehlaert, supra.  In 
this respect, while the Veteran believes his currently diagnosed 
cluster headaches had their onset during service or are the 
result of an in-service injury, he is not competent to provide 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and etiology.  
Thus, his lay assertions with regard to whether his currently 
diagnosed cluster headaches are etiologically related to or the 
same disability as diagnosed sinus headaches treated in service, 
are not competent or sufficient.  Moreover, although the 
available service treatment records do show that the Veteran 
sought treatment for headaches on several occasions in service, 
beginning as early as June 1975, they also note other associated 
symptoms, including coughing, congestion, or post nasal drip and 
the assessments were most frequently for sinus headaches.  He did 
indicate a 1-year history of headaches and congestion problems in 
August 1976, just one month prior to his separation examination 
and was again diagnosed with sinus headache.   His September 1976 
discharge examination indicates that clinical evaluations of his 
head, nose and sinuses were normal, although clinical evaluation 
of his mouth and throat revealed minimal posterior mucous 
drainage.  However, there is no evidence indicating in-service 
treatment for diagnosed cluster headaches or within a year of the 
Veteran's discharge from service.  Consequently, as cluster 
headaches were not demonstrated during the first post service 
year, a grant of service connection on a presumptive basis is not 
warranted.

To the extent that the Veteran asserts continuity of symptoms 
associated with his diagnosed cluster headaches since service, 
his service treatment records are completely negative for any 
complaints, findings, treatment or diagnosis of cluster 
headaches.  Moreover, his September 1976 separation medical 
examination report shows that clinical evaluation of his head was 
normal.  In addition, the Veteran, during a December 2003 VA 
compensation examination to assess his need for aid and 
attendance, while asserting that he has experienced headaches 
approximately once a year since 1974, gave a history of having 
been diagnosed with cluster headaches following a detailed 
evaluation in 1999.  The diagnoses included cluster headaches by 
history, asymptomatic at the time of the examination.  The 
examiner did not offer an opinion regarding the etiology of the 
Veteran's cluster headaches.  Moreover, during his April 2005 
personal hearing, the Veteran testified that he did not currently 
experience sinus problems.  There are no treatment records 
indicating a diagnosis of cluster headaches prior to 1999.  
Again, while the Board finds the Veteran is competent to say that 
he has experienced frequent headaches on a continuous basis since 
service, he is not competent to etiologically link his currently 
diagnosed cluster headaches with sinus headaches diagnosed in 
service, as such a nexus opinion requires medical knowledge.  See 
Grottveit, supra.  Nor has the Veteran provided any medical 
opinion etiologically linking his current cluster headaches to 
his service or to sinus headaches treated in service.  In this 
respect, an April 2004 VA neurology progress note, records the 
Veteran's history on having headaches since 1974.  The examiner 
notes that the Veteran described them as "cluster headache."  
The examiner did not however etiologically link his current 
cluster headaches to his service or any incident therein and 
merely noted his stated history.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

During his April 2005 personal hearing, the Veteran also 
testified that a physician had told him that his cluster 
headaches were related to his back disability.  He further 
testified that he injured his back when he was horseback riding 
in service.  Although the Veteran's service treatment records 
show he was treated for complaints of low back pain, they do not 
show that he was ever treated for any back complaints associated 
with a horseback riding injury.  Thus, the Veteran's claims that 
his current cluster headaches are etiologically linked to a back 
disability sustained during an in-service horseback riding 
accident are directly contradicted by the contemporaneous record.  
The Board finds this contemporaneous evidence to be more 
probative and credible than the Veteran's current assertions, 
given over 26 years after the alleged accident.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 
Vet. App. 365 (1992).

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim in 
this case, and service connection for cluster headaches must be 
denied.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cluster headaches is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

Initially, the Board notes that a VA inquiry to the Social 
Security Administration (SSA) in 2003 indicated that the 
Veteran's claim for disability benefits had been denied.  
However, the Veteran testified at his subsequent personal hearing 
in April 2005 that he was receiving SSA disability benefits as a 
result of his back disability.  The Court has held that VA must 
obtain Social Security Administration decisions and records which 
may have a bearing on the Veteran's claims.  Waddell v. Brown, 5 
Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court 
finds that, "[i]n the context of the duty to assist in obtaining 
records, the relevance of the documents cannot be known with 
certainty before they are obtained."  Hyatt v. Nicholson, 21 
Vet. App. 390 (2007).  There is no indication that any effort has 
been made to secure the SSA decision awarding such benefits or 
any associated medical records.  If such SSA decision and medical 
records exist, they should be obtained and incorporated into the 
claims file.  38 U.S.C. § 5103A (West 2002).

The Veteran alleges he injured his back in service when he was 
thrown from a horse.  While service treatment records do not 
indicate any such injury, they do show the Veteran first 
complained of back pain in July 1975 after he helped his father 
lift some things, and later, in August 1976, he gave a history of 
back pain for 1 1/2 year's duration.  However, his September 1976 
discharge examination report shows clinical evaluation of his 
spine was normal.  Post-service private treatment records 
indicate the Veteran has experienced intercurrent low back 
injuries in October 1983 and again in January 2000.  The Veteran 
has not submitted any medical opinion etiologically linking his 
current low back disability to his service or any incident 
therein, nor has VA scheduled him for an examination to address 
the etiology of his current disability.  In light of this 
evidence, the Board concludes that VA should schedule the Veteran 
for an examination to determine whether his current low back 
disability is a result of his service or any incident therein, or 
whether it may be a result of his intercurrent injuries.  38 
C.F.R. § 3.159(c)(4).

The Board also notes that the Veteran's most recent VA treatment 
records are dated in April 2005.  Copies of any available VA 
records subsequent to April 2005 need to be obtained and 
incorporated in the claims file.  It is important to note that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of that 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records 
should be associated with the claims file.  38 U.S.C. § 5103A 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from April 2005 to the 
present, and associate the records with the 
Veteran's claims file.

2.  VA should also request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy of 
the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of any current 
low back disability found to be present.  
All necessary studies or tests should be 
accomplished and the examiner must review 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledge such review in the 
examination report.  Based on the medical 
findings and a review of the claims file, 
the examiner should indicate whether it is 
at least as likely as not that the 
Veteran's current low back disability is 
causally or etiologically related to his 
service or any incident therein.  A clear 
rationale for all opinions should be given, 
specifically addressing the private 
treatment records indicating the Veteran's 
back complaints associated with 
intercurrent back injuries in October 1983 
and January 2000.
 
The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on this claim.

4.  Thereafter, VA should readjudicate the 
issue on appeal.  If the issue on appeal 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


